Exhibit 99.1 FOR IMMEDIATE RELEASE To receive regular email updates, please click Contact: James Lee The Lee Strategy Group, Inc. Tel: (310) 229-5771 Email: jlee@leestrategy.com VYTERIS, INC. ANNOUNCES COMPLETION OF REVERSE STOCK SPLIT AND NEW TRADING SYMBOL Steps Part of Implementation of Strategic Vision FAIR LAWN, NJ – (June 17, 2008) – Vyteris, Inc. (OTCBB: VYTR), manufacturer of the first FDA-approved active patch transdermal drug delivery system, announced implementation of a 1 for 15 reverse split of the company’s common stock, as well as the designation of a new trading symbol by NASDAQ. The reverse stock split affects all of the company’s common stock, stock options, Series B Preferred Stock and warrants outstanding immediately prior to the effective date of the reverse stock split. The reverse split will reduce Vyteris, Inc. common stock outstanding from approximately 107,959,312 shares to approximately 7,197,287 shares and the number of authorized shares of common stock has been reduced from 500,000,000 shares to 33,333,333 shares. “This marks another step in our previously announced plans for restructuring the company’s operations and placing the company in a stronger financial position to pursue its strategic plans,” said Joseph Himy, chief financial officer for Vyteris, Inc. “We will continue to focus our efforts on managing resources to become more effective in pursuing joint drug development partnerships in the areas of peptide and biopharmaceutical drug delivery using our proprietary transdermal delivery technology.” Effective June 17, 2008, Vyteris, Inc. will begin trading on a split-adjusted basis under the common stock symbol “VYTR.” About Vyteris, Inc. Vyteris, Inc., a wholly owned subsidiary of Vyteris Holdings (Nevada), Inc. (OTCBB: VYHN), is the maker of the first active drug delivery patch to receive marketing clearance from the U.S. Food and Drug Administration (FDA).Vyteris’ proprietary active transdermal drug delivery (iontophoresis) technology delivers drugs comfortably through the skin using low-level electrical energy.This active patch technology allows precise dosing, giving physicians and patients control in the rate, dosage and pattern of drug delivery that may result in considerable therapeutic, economical, and lifestyle advantages over existing methods of drug administration.For more information, please visit our website at www.vyteris.com. Vyteris Forward-Looking Statements This press release includes “forward-looking statements” within the meaning of the safe harbor provisions of the United States Private Securities Litigation Reform
